DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10, 12-13, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0041229 A1 to Chol et al. (“Chol”) in view of U.S. Patent Application Publication No. 2010/0140628 A1 to Zhang (“Zhang”), U.S. Patent Application Publication No. 2004/0119076 A1 to Ryu (“Ryu”), U.S. Patent Application Publication No. 2012/0292742 A1 to Itoh et al. (“Itoh”), and U.S. Patent Application Publication No. 2006/0192256 A1 to Cooper et al. (“Cooper”).							As to claims 1 and 13, although Chol discloses an insulated gate bipolar transistor (IGBT) device comprising: an IGBT stack, wherein the IGBT stack includes: an injector region (802); a drift region (804) over the injector region (802); a spreading region (806) comprising an epitaxial material (¶ 0031) over the drift region (804), the spreading region (806) providing a first surface of the IGBT stack opposite the drift region (804) and having a doping concentration (n+) that is greater than a doping concentration (n-) of the drift region (804), wherein the doping concentration of the spreading region (806) comprises a graduated doping concentration (¶ 0037) which is higher adjacent the first surface than adjacent the drift region (804); a pair of junction implants (808, 810, 812) in the spreading region (806), wherein: the pair of junction implants (808, 810, 812) are separated by a channel/junction field-effect transistor (JFET) region (a’) and extend from the first surface of the IGBT stack along a lateral edge of the IGBT stack towards the drift region (804) to a first depth; a gate contact (818) and an emitter contact (820) on the first surface of the IGBT stack; and a collector contact (822) on a second surface of the IGBT stack, which is provided by the injector region (802) opposite the drift region (804) (See Fig. 3, Fig. 7, ¶ 0031, ¶ 0037, ¶ 0038, ¶ 0039) (Notes: the recited regions and contacts are met by the disclosed relative conductivity types and positions), Chol does not further disclose wherein the IGBT stack is a silicon carbide (SiC) IGBT stack; and a thickness of the spreading region is in a range from three times greater to twenty times greater than the first depth such that a spreading layer buffer between the pair of junction implants and the drift region is in a range from 1.5 μm to 10 μm; and a junction field-effect transistor (JFET) implant in the channel/JFET region.											However, Zhang does disclose wherein the IGBT stack is a silicon carbide (SiC) IGBT stack; and a thickness (about 1 µm, ¶ 0048) of the spreading region (54) is about two times greater than the first depth (about 0.5 µm, ¶ 0034), where the thickness and/or doping concentration are selected to provide a desired tradeoff in device static and dynamic characteristics (See Fig. 1, Fig. 2, ¶ 0030, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0048, ¶ 0055).					Further, Ryu does disclose wherein a thickness (about 1.5 µm, ¶ 0041) of the spreading region (26) having a JFET region (21) and a greater doping concentration than the drift region (12) is in a range from three times greater to twenty times greater than the first depth (about 0.3 µm, ¶ 0042) (See Fig. 2A, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0044, ¶ 0045) and Itoh does disclose a thickness (2 µm+0.5 µm of 32/33, ¶ 0023) of the spreading region (32, 33) is about 2.5 µm such that a spreading layer buffer (32/33) between the pair of junction implants (4) and the drift region (31) is in a range from 1.5 μm to 10 μm (See Fig. 1, ¶ 0023).										Lastly, Cooper does disclose a junction field-effect transistor (JFET) implant (¶ 0024) in the channel/JFET region (under 56, 30) (See Fig. 1, ¶ 0021, ¶ 0022, ¶ 0023, ¶ 0024, ¶ 0026).												In view of the teachings of Zhang, Ryu, and Cooper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chol to have wherein the IGBT stack is a silicon carbide (SiC) IGBT stack; and a thickness of the spreading region is in a range from three times greater to twenty times greater than the first depth such that a spreading layer buffer between the pair of junction implants and the drift region is in a range from 1.5 μm to 10 μm; and a junction field-effect transistor (JFET) implant in the channel/JFET region because the silicon carbide (SiC) IGBT stack is suitable for high power and/or high temperature applications. Further, varying the thickness and/or doping concentration of the spreading region relative to the first depth may provide a desired tradeoff in device static and dynamic characteristics and ease electric filed concentration while obtaining current spread effect where Ryu and Itoh clearly teach comparable thickness of the spreading region and the first depth such that the limitation “a thickness of the spreading region is in a range from three times greater to twenty times greater than the first depth such that a spreading layer buffer between the pair of junction implants and the drift region is in a range from 1.5 μm to 10 μm” is met. Lastly, the JFET implant further reduces the specific on-resistance (See Zhang ¶ 0030, ¶ 0047, Ryu ¶ 0041, ¶ 0042, Itoh ¶ 0023, and Cooper ¶ 0026).							Further, the applicant also has not established the critical nature of the “a thickness of the spreading region is in a range from three times greater to twenty times greater than the first depth such that a spreading layer buffer between the pair of junction implants and the drift region is in a range from 1.5 μm to 10 μm”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 								It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the thickness of the spreading region so that the thickness of the spreading region is in a range from three times greater to twenty times greater than the first depth such that a spreading layer buffer between the pair of junction implants and the drift region is in a range from 1.5 μm to 10 μm. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).								Lastly, the claim limitation “wherein the IGBT stack is configured such that a majority of current transferred from the collector contact to the emitter contact is provided through electrons supplied from the emitter contact” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).														As to claims 4 and 16, Chol in view of Zhang further discloses wherein the SiC IGBT stack is a wide band-gap semiconductor material (See Zhang Fig. 2, ¶ 0030).		As to claims 6 and 18, Chol in view of Zhang and Ryu further discloses wherein each one of the pair of junction implants (808, 810, 812/18, 20, 22/20, 22, 24) comprises: a base well (808/18/20); a source well (810/20/24); and an ohmic well (812/22/22), wherein doping concentrations of the base well (808/18/20), the source well (810/20/24), and the ohmic well (812/22/22) are different from one another (See Chol, Zhang, and Ryu) (Notes: overlapping concentration of ohmic well and the base well).														Further, the applicant also has not established the critical nature of the “wherein the doping concentration of the base well, the source well, and the ohmic well are different from one another”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 												It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the doping concentrations of the base well, the source well, and the ohmic well so that wherein the doping concentration of the base well, the source well, and the ohmic well are different from one another. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).								As to claims 7 and 19, Chol in view of Zhang and Ryu further discloses wherein: the gate contact (818/32/32) partially overlaps and runs between each source well (810/20/24) in the pair of junction implants (808, 810, 812/18, 20, 22/20, 22, 24); and the emitter contact (820/28/30) partially overlaps both the source well (810/20/24) and the ohmic well (812/22/22) in each one of the pair of junction implants (808, 810, 812/18, 20, 22/20, 22, 24), respectively, without contacting the gate contact (818/32/32) (See Chol, Zhang, and Ryu) to apply appropriate bias.							As to claims 8 and 20, Chol in view of Zhang and Ryu discloses further comprising a gate oxide layer (816/34/28) between the gate contact (818/32/32) and the first surface of the SiC IGBT stack (See Chol, Zhang, and Ryu).					As to claims 9 and 21, Chol further discloses wherein: the drift region (804) is a lightly doped N region; the injector region (802) is a highly doped P region; and the spreading region (806) is a highly doped N region (See Fig. 7, ¶ 0037) (Notes: highly doped injector for collector contact).									As to claims 10 and 22, Chol in view of Zhang further discloses wherein: the drift region (804) is a lightly doped P region; the injector region (802) is a highly doped N region; and the spreading region (806) is a highly doped P region (See Chol Fig. 7, ¶ 0037, ¶ 0040 and Zhang ¶ 0055) (Notes: highly doped injector for collector contact).		As to claims 12 and 24, Chol in view of Zhang and Ryu further discloses the JFET region 21 may be about 1 µm to about 10 µm and the region 24 may be spaced from the edge of the well 20 by 0.5 µm to about 5 µm so that Fig. 2 reasonably conveys to one of ordinary skill in the art wherein a width of the SiC IGBT stack is between about 5µm to 15µm (See Ryu Fig. 2, ¶ 0044, ¶ 0045).								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the width of the SiC IGBT stack is between about 5µm to 15µm because the width should be optimized based on current crowding factor and resistance of the JFET region and the channel region. Further, present day device is further miniaturized to obtain high density and integration. Thus, it would have been obvious to minimize the device dimension. However, such miniaturization should be balanced with device constraints such as the current crowding factor and resistance mentioned above (See ¶ 0044, ¶ 0045).					Further, the applicant also has not established the critical nature of the “wherein the width of the SiC IGBT stack is between about 5µm to 15µm”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 									It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the width of the SiC IGBT stack to be between about 5µm to 15µm. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).					As to claim 23, Chol in view of Zhang and Ryu further discloses wherein the first depth (Zhang about 0.5 µm, ¶ 0034, Ryu about 0.3 µm-1.2 µm, ¶ 0042) is in the range of about 0.3 µm to about 1.5 µm (See Zhang ¶ 0034 and Ryu ¶ 0042).		
Response to Arguments
Applicant's arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Zhang (US 2011/0254010 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815